STORY, Circuit Justice
(after reciting the facts). It has been contended in behalf of the claimant ([John Winslow, Jr.] who acts merely as agent of one Henry Relando, a Spanish merchant, resident at Havanna, and the assumed owner), that the act of 1st ot March, 1809, does not apply to British goods, which were imported into Cuba previous to the passage of that act, although brought subsequently into the United “States. But this is directly against the words of the statute, and the prohibition extends to all gooas of the growth, produce, and manufacture, of any British colony from whatever port they may be imported. If the argument contended for should prevail, there would be an end to the practical operation of the act, for the United States could scarcely ever obtain proof of the time, when the goods were imported into a Spanish or other foreign colony.
It has been further argued, that the United States are bound to prove the British origin of the rum beyond all possible controversy, and that nothing can be more uncertain, than the decisions of taste. I admit that it is an ancient proverb “de gustibus non est disputandum,” but there can be no doubt, that in many instances the taste acquires as great accuracy and precision, as the eye. It is stated by the witnesses, -that the flavor of British rum is very clearly dis*847tinguishable from all other colonial rum; and in the absence of all contrary evidence, I can perceive no reasonable ground to doubt the fact How in general can it be ascertained, that any article is of the manufacture of a particular country, unless by uie testimony of persons, who have, from long experience, acquired peculiar skill in the article? It is by no means uncommon for artisans to be able to pronounce with confidence, as to the origin of the goods connected with their trades; and their opinions come within the rule, which admits the opinions of gentlemen of the liberal professions — “cuique eredendum est in sua arte.” It has been supposed, that the onus probandi is not thrown upon the claimant in proceedings in rém, except in cases within the purview of the 71st section of the collection act of 2d March, 1799, c. 128 [1 Story’s Laws, 633; 1 Stat. 678, c. 22]; The Luminary, 8 Wheat. [21 U. S.] 407; The Short Staple [Case No. 12,813]; The Matchless, 1 Hagg. Adm. 105; The Union, Id. 36. And I incline to the opinion that the provision alluded to is but an extension of the rules of the common law. Be this as it may, wherever the United States make out a case nrima facie, or by probable evidence, the presumption arising from it will prevail, unless the claimant completely relieve the case from difficulty. In the present case, I think the United States have prima facie maintained the allegations of the information. The bur-then of proof of the contrary, therefore, rests on the claimant. He, and he only, knows the origin of the goods. He can trace his title backwards, and give the history of the manufacture, or at le; _ of his own purchase. If he does not attempt it, but relies on the mere absence of conclusive, irref-ragable proof, admitting of no possible doubt, he claims a shelter for defence, which the laws of the country have not heretofore been supposed to acknowledge. I observe that the owner, in this ease, professes to be a Spanish subject at Havanna. He is of course, in a situation, peculiarly fitted to enable him to show, that the rum was of domestic and not of foreign origin. The neglect so to do afiords a presumption, that the case does not admit of a satisfactory explanation.
On the whole, I am satisfied that the rum was of British manufacture, and I accordingly reverse the decree of the district court, and condemn the property as forfeited to the United States, with costs. Condemned.